ORDER OF SUSPENSION UPON CONVICTION
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind.Admission and Discipline Rule 28, Seetion 10(e), files a Notice of Conviction and Request for Suspension.
This Court, being duly advised, now finds that on August 17, 1994, the respondent, Robert B. Wright, was convicted of possession of cocaine, a Class D felony, in Allen Superior Court, cause number 02D04-9404 CF-272. This Court finds further that, pursuant to Admis.Disc.R. 28(11)(a) and (b), the respondent should be suspended from the practice of law pending further order of this Court or final determination of any resulting disciplinary proceeding.
IT IS, THEREFORE, ORDERED that the respondent, Robert B. Wright, is suspended from the practice of law effective thirty (30) days from the date of this Order. Pursuant to Admis.Dise.R. 28(11)(b), the respondent may, within twenty (20) days from the date of this Order, assert in writing any deficiency which establishes why the suspension should not take effect.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Admis.Disc.R. 28(8)(d).
/s/ Randall T. Shepard Randall T. Shepard Chief Justice of Indiana
All Justices concur.